DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –14 of US Patent No. 11,265,632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 –14 of US Patent No. 11,265,632 disclose every limitation of claims 1-15 in the instant application.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-23 of US Patent No. 11,265,632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-23 of US Patent No. 11,265,632 disclose every limitation of claims 16-20 in the instant application.

For Example see below:
Instant Application
US Patent No. 11,265,632
1. A speaker-integration system for an electronic device, the speaker- integration system comprising: an intermediate structure mountable to an outer enclosure of the electronic device, the intermediate structure forming a cavity; a speaker positioned within the cavity of the intermediate structure; a gasket removably positioned to secure the speaker within the cavity, the gasket configured to: form a seal around the speaker at an opening of the cavity to seal the opening of the cavity; and form a seal between the intermediate structure and the outer enclosure.
1. A speaker-integration system for an electronic device, the speaker-integration system comprising: an intermediate structure mountable to an outer enclosure of the electronic device, the intermediate structure forming a cavity; a speaker positioned within the cavity of the intermediate structure and oriented to use the cavity as a speaker back volume; a grommet removably positioned within a hole in a wall of the cavity of the intermediate structure, the grommet configured to form a seal around one or more speaker wires passing through the hole; and a gasket removably positioned to secure the speaker within the cavity, the gasket configured to: form a seal around the speaker at an opening of the cavity to seal the opening of the cavity; and form a seal between the intermediate structure and the outer enclosure.
16. An electronic device comprising: an outer enclosure forming a shell with a cap; an intermediate structure positioned within the outer enclosure, the intermediate structure having an outer surface that substantially conforms to a shape of an inner surface of the outer enclosure, the intermediate structure defining a cavity that is open toward the cap; a speaker positioned within the cavity; and a gasket having and outer ring and an inner ring, the outer ring extending radially outward from the inner ring, the outer ring having a first compressible region on a first surface and a second compressible region on a second surface that is opposite the first surface, the first and second compressible regions configured to be compressed between the outer enclosure and the intermediate structure to form a first seal, the inner ring having a third compressible region configured to be compressed between the outer enclosure and the speaker to form a second seal.
15. An electronic device comprising: an outer enclosure forming a shell with a cap; an intermediate structure positioned within the outer enclosure, the intermediate structure having an outer surface that substantially conforms to a shape of an inner surface of the outer enclosure, the intermediate structure defining a cavity that is open toward the cap; a speaker positioned within the cavity and facing the cap of the outer enclosure; a gasket having: an outer ring that extends radially outward from an inner ring of the gasket, the outer ring having a first compressible region on a first surface and a second compressible region on a second surface that is opposite the first surface, the first and second compressible regions configured to be compressed between the outer enclosure and the intermediate structure to form a first seal; a third compressible region on the inner ring and configured to be compressed between the outer enclosure and the speaker to form a second seal; and one or more clips configured to grip a portion of the speaker to control a position and orientation of the speaker within the cavity; and a grommet positioned within a hole in the intermediate structure and forming a third seal, the grommet wrapped around one or more speaker wires extending through the hole.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worrell et al. (US 2017/0094382), Dave et al. (US 2013/0108082), Takakusaki (US 2008/0080730), and Castaneda et al. (US 2006/0140433). The prior arts of record disclose various transducers arrangements in electronic devices and is considered pertinent to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651